DETAILED ACTION
This non-final rejection is responsive to the claims filed 14 December 2020.  Claims 1-20 are pending.  Claims 1, 10, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite making a record as a first step, storing the record, and then referencing the stored record.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing system”, nothing in the claim precludes the steps from being practically performed in the mind.  Accordingly, the claims fall within the “Mental Processes” grouping of abstract ideas.  
The first limitation of claim 1 provides for a user selecting an element to record in the first step.  The second limitation encompasses storing the record.  The last limitation provides for referencing the record to provide for the element.  The foregoing fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 14 reflect the claimed functions of claim 1.  It further adds a document object model which does not preclude the finding of an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims 1-9 and 14-20 recite a computing system, a processor, and a computer-readable medium, which amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the receiving, storing, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The foregoing also applies to claims 2-9 and 15-20 as they are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite performing further inputs for selection of elements to record; marking up elements and recording the markup; recording images; determining when to record elements; using a voice input to record; label the recording; and generating nodes for the records.  The foregoing limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing system” nothing in the claim precludes the steps from being practically performed in the mind.
Claims 10-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite editing a record; making a record as a step, storing the record, and then referencing the stored record.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing system”, nothing in the claim precludes the steps from being practically performed in the mind.  Accordingly, the claims fall within the “Mental Processes” grouping of abstract ideas.  
The first limitation of claim 10 provides for receiving a record.  The second limitation encompasses viewing the record.  The third limitation encompasses editing the record.  The fourth and fifth limitations encompass updating the record.  The last limitation provides for referencing the record to provide for the element.  The foregoing fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims 10-13 recite a computing system, which amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the receiving, storing, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shabazz (US 2016/0162168 A1) hereinafter known as Shabazz.

Regarding independent claim 1, Shabazz teaches:
receiving, by a computing system, a first user input selecting at least a first element of an application, the first user input indicating that the first element corresponds to a first step in a sequence of steps to be represented in a document;  (Shabazz: Fig. 2A and ¶[0054]-¶[0055]; Shabazz teaches the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.)
storing, by the computing system, a first record for the first step, the first record including at least a first sequence identifier and first data representing the first element, the first sequence identifier indicating a relative position of the first step within the sequence of steps; and  (Shabazz: Fig. 2A and ¶[0035] and ¶[0055]-¶[0056]; Shabazz teaches recording the user interaction in the task recording structure 174 in sequence with other interaction steps.  The steps are arranged in the sequence in which they were taken, including using a step identifier 190.)
generating, by the computing system, the document at least in part by using the first data to generate a first visual portion for the first step, and using the first sequence identifier to determine a position of the first visual portion, in the document, relative to one or more other visual portions representing one or more other steps in the sequence of steps.  (Shabazz: Fig. 2C and ¶[0068]; Shabazz teaches outputting the recording.  Fig. 3A and ¶[0071]-¶[0074] further teach visually guiding the user in the playback through the step sequence of the recording by highlighting various actuations by the user.)




Regarding claim 2, Shabazz further teaches:
The method of claim 1 (as cited above), further comprising: receiving, by the computing system, a second user input selecting at least a second element of the application, the second user input indicating that the second element corresponds to a second step in the sequence of steps to be represented in the document; and  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
storing, by the computing system, a second record for the second step, the second record including at least a second sequence identifier and second data representing the second element, the second sequence identifier indicating a relative position of the second step within the sequence of steps;  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
wherein generating, by the computing system, the document further comprises generating the document using the second data to generate a second visual portion for the second step, and using the second sequence identifier to determine a position of the second visual portion, in the document, relative to at least the first visual portion.  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)





Regarding claim 3, Shabazz further teaches:
The method of claim 1 (as cited above), further comprising: receiving a second user input indicating that the at least first element or a second element of the application is to be marked up for the first step, and wherein the first record further includes second data representing a markup element for the first element or the second element, and wherein the first visual portion is generated using the first data and the second data, the first visual portion representing the markup element surrounding the first element or the second element.  (Shabazz: Fig. 2B and ¶[0061] and ¶[0078]-¶[0079]; Shabazz teaches allowing the user to provide notes that are recorded and then displayed upon playback.)




Regarding claim 5, Shabazz further teaches:
The method of claim 1 (as cited above), wherein the first data represents an image of a portion of the application within which the first element is displayed.  (Shabazz: ¶[0055]; Shabazz teaches capturing forms, buttons, links, and screenshot of a browser.)




Regarding claim 6, Shabazz further teaches:
The method of claim 1 (as cited above), further comprising prior to receiving the first user input: causing, by the computing system, a document generation application to be launched in response to receiving a second user input; receiving, by the computing system, a third user input activating a recording function of the document generation application; and disabling, by the computing system, default interactions with the application in response to the recording function being activated.  (Shabazz: Fig. 2A and ¶[0042]-¶[0044]; Shabazz teaches launching the application that is used to record user interactions.  Further, upon launching the applications the user interactions are recorded.  Since “default interactions” are not specifically defined, the foregoing is interpreted as disabling default interaction because user interactions are recorded after the launching of the application.)




Regarding claim 8, Shabazz further teaches:
The method of claim 1 (as cited above), further comprising: determining, by the computing system, text data representing a description for the first step, the text data being based on a name of the first element and a type of the first element; wherein the first record further includes the text data, and wherein generating the document further comprises generating the document using the text data to generate a transcript portion for the first step, and arranging the transcript portion adjacent to the first visual portion.  (Shabazz: Fig. 3A and ¶[0040], ¶[0053], ¶[0060], and ¶[0078]-¶[0079]; Shabazz teaches recording and displaying notes.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shabazz (US 2016/0162168 A1) hereinafter known as Shabazz in view of Cheng (US 2009/0172536 A1) hereinafter known as Cheng.

Regarding claim 4, Shabazz teaches the method of claim 1 (as cited above).

Shabazz further teaches:
wherein the application is accessed using a web browser, wherein the first data includes a ... element corresponding to the first element, and wherein the first visual portion is an image generated using the ... element.  (Shabazz: Fig. 6 and ¶[0107]; Shabazz teaches providing the application over a web browser.  ¶[0055] further teaches recording specific application components.)

Cheng further teaches the elements consisting of a document object model (DOM).  (Cheng: ¶[0056])
Shabazz and Cheng are in the same field of endeavor as the present invention, as the references are directed to recording user interaction in step sequences.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps as taught in Shabazz with using DOM elements as taught in Cheng.  Shabazz already teaches recording user interaction with different application elements.  However, Shabazz does not teach a using DOM elements.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Cheng because the combination would allow clear element recording.




Regarding claim 9, Shabazz teaches the method of claim 1 (as cited above).

Shabazz does not explicitly teach the limitations of claim 9.

However, Cheng teaches:
wherein the generated document is displayed via a web browser, and the method further comprises: generating, by the computing system, a DOM corresponding to contents of the generated document, the DOM including at least a first node representing the first visual portion for the first step, and a second node representing a second visual portion for a second step represented in the generated document.  (Cheng: ¶[0033]-¶[0044] and ¶[0056]-¶[0072]; Cheng teaches processing each GUI element during replay which includes the element’s hierarchy.

Shabazz and Cheng are in the same field of endeavor as the present invention, as the references are directed to recording user interaction in step sequences.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps as taught in Shabazz with generating nodes representing the element hierarchy as taught in Cheng.  Shabazz already teaches recording user interaction with different application elements.  However, Shabazz does not teach generating nodes representing the element hierarchy.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Cheng because the combination would allow clear element recording and playback.



Regarding claim 10, Shabazz teaches:
receiving, by a computing system, a document representing a sequence of steps;  (Shabazz: Figs. 3A-3C and ¶[0072]-¶[0082]; Shabazz teaches receiving a task recording structure representing a recorded process, which is interpreted as a document.)
receiving, by the computing system, a first user input enabling an edit mode for the document;  (Shabazz: Figs. 3A-3C and ¶[0072]-¶[0082]; Shabazz teaches receiving a task recording structure representing a recorded process, which is interpreted as a document.  Further, ¶[0040] teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.)
... displaying, by the computing system, a visual portion for a step represented in the document;  (Shabazz: ¶[0040]; Shabazz teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.  Fig. 2A and ¶[0054]-¶[0055] further teach the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.)
receiving, by the computing system, a second user input with respect to the visual portion;  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
updating, by the computing system, ... based on the second user input;  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
generating, by the computing system, an updated document by replacing the visual portion with an updated visual portion based on the updated DOM; and  (Shabazz: Fig. 3C (436); Shabazz teaches modifying the process recording including modifying the steps, name, validations, attachments/links, and comments and storing the modified process.)
storing, by the computing system, the updated document.  (Shabazz: Fig. 3C (436); Shabazz teaches modifying the process recording including modifying the steps, name, validations, attachments/links, and comments and storing the modified process.)

Cheng further teaches the elements consisting of a document object model (DOM).  (Cheng: ¶[0056])
Shabazz and Cheng are in the same field of endeavor as the present invention, as the references are directed to recording user interaction in step sequences.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps as taught in Shabazz with using DOM elements as taught in Cheng.  Shabazz already teaches recording user interaction with different application elements.  However, Shabazz does not teach a using DOM elements.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Cheng because the combination would allow clear element recording.


Regarding claim 11, Shabazz in view of Cheng further teaches the method of claim 10 (as cited above).

Shabazz further teaches:
wherein the second input represents a change in a name of an interface element represented in the visual portion.  (Shabazz: Fig. 3C (436); Shabazz teaches modifying the process recording including modifying the steps, name, validations, attachments/links, and comments and storing the modified process.)


Regarding claim 12, Shabazz in view of Cheng further teaches the method of claim 10 (as cited above).

Shabazz further teaches:
wherein the visual portion includes a markup element for an interface element, wherein the second input represents deselection of the interface element, and wherein updating the DOM comprises: removing, from the DOM, a markup element for the interface element.  (Shabazz: ¶[0040]; Shabazz teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.  Fig. 2A and ¶[0054]-¶[0055] further teach the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.  Fig. 2B and ¶[0061] and ¶[0078]-¶[0079] teach allowing the user to provide notes that are recorded and then displayed upon playback.  Accordingly, the user can edit and remove the notes and remove selected elements.)



Regarding claim 13, Shabazz in view of Cheng further teaches the method of claim 10 (as cited above).

Shabazz further teaches:
wherein the visual portion includes a first markup element for a first interface element, wherein the second input represents selection of a second interface element represented in the visual portion, and wherein updating the DOM comprises: removing the first markup element from the DOM; and adding, to the DOM, a second markup element for the second interface element.  (Shabazz: ¶[0040]; Shabazz teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.  Fig. 2A and ¶[0054]-¶[0055] further teach the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.  Fig. 2B and ¶[0061] and ¶[0078]-¶[0079] teach allowing the user to provide notes that are recorded and then displayed upon playback.  Accordingly, the user can edit and remove the notes and remove selected elements.)



Regarding claim 14, Shabazz teaches:
at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the system to: receive a first user input selecting at least a first element of an application, the first user input indicating that the first element corresponds to a first step element in a sequence of steps to be represented in a document,  (Shabazz: Figs. 1-2A and ¶[0054]-¶[0055]; Shabazz teaches the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.)
identify at least a first ... element representing the first element,  (Shabazz: Fig. 2A and ¶[0054]-¶[0055]; Shabazz teaches the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.)
store a first record for the first step, the first record including the first DOM element and a first sequence identifier, the first sequence identifier indicating a relative position of the first step within the sequence of steps, and  (Shabazz: Fig. 2A and ¶[0035] and ¶[0055]-¶[0056]; Shabazz teaches recording the user interaction in the task recording structure 174 in sequence with other interaction steps.  The steps are arranged in the sequence in which they were taken, including using a step identifier 190.)
generate the document at least in part by using the first DOM element to generate a first visual portion for the first step, and using the first sequence identifier to determine a position of the first visual portion relative to one or more other visual portions representing one or more other steps in the sequence of steps.  (Shabazz: Fig. 2C and ¶[0068]; Shabazz teaches outputting the recording.  Fig. 3A and ¶[0071]-¶[0074] further teach visually guiding the user in the playback through the step sequence of the recording by highlighting various actuations by the user.)

Cheng further teaches the elements consisting of a document object model (DOM).  (Cheng: ¶[0056])
Shabazz and Cheng are in the same field of endeavor as the present invention, as the references are directed to recording user interaction in step sequences.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps as taught in Shabazz with using DOM elements as taught in Cheng.  Shabazz already teaches recording user interaction with different application elements.  However, Shabazz does not teach a using DOM elements.  Cheng provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Cheng because the combination would allow clear element recording.


Regarding claim 15, Shabazz in view of Cheng further teaches the system of claim 14 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to: receive a second user input indicating that the first element or a second element of the application is to be marked up for the first step, and wherein the first record further includes first data representing a markup element for the first element or the second element, and wherein the first visual portion is generated using the first DOM element and the first data, the first visual portion representing the markup element surrounding the first element or the second element.  (Shabazz: Fig. 2B and ¶[0061] and ¶[0078]-¶[0079]; Shabazz teaches allowing the user to provide notes that are recorded and then displayed upon playback.)



Regarding claim 16, Shabazz in view of Cheng further teaches the system of claim 14 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to, prior to receiving the first user input: cause a document generation application to be launched in response to receiving a second user input; receive a third user input activating a recording function of the document generation application; and disable default interactions with the application in response to the recording function being activated.  (Shabazz: Fig. 2A and ¶[0042]-¶[0044]; Shabazz teaches launching the application that is used to record user interactions.  Further, upon launching the applications the user interactions are recorded.  Since “default interactions” are not specifically defined, the foregoing is interpreted as disabling default interaction because user interactions are recorded after the launching of the application.)



Regarding claim 18, Shabazz in view of Cheng further teaches the system of claim 14 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to: determine text data representing a description for the first step, the text data being based on a name of the first element and a type of the first element; wherein the first record further includes the text data, and wherein generation of the document further includes using the text data to generate a transcript portion for the first step, and arrange the transcript portion adjacent to the first visual portion.  (Shabazz: Fig. 3A and ¶[0040], ¶[0053], ¶[0060], and ¶[0078]-¶[0079]; Shabazz teaches recording and displaying notes.)



Regarding claim 19, Shabazz in view of Cheng further teaches the system of claim 14 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to: generate a DOM corresponding to contents of the generated document, the DOM including at least a first node representing the first visual portion for the first step, and a second node representing a second visual portion for a second step represented in the generated document.  (Shabazz: Fig. 6 and ¶[0107]; Shabazz teaches providing the application over a web browser.  ¶[0055] further teaches recording specific application components.)



Regarding claim 20, Shabazz in view of Cheng further teaches the system of claim 14 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to: receive a second user input enabling an edit mode for the generated document;  (Shabazz: Figs. 3A-3C and ¶[0072]-¶[0082]; Shabazz teaches receiving a task recording structure representing a recorded process, which is interpreted as a document.  Further, ¶[0040] teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.)
display, using the DOM corresponding to the generated document, the first visual portion for the first step;  (Shabazz: ¶[0040]; Shabazz teaches that the edit system allows the user to edit or provide authoring inputs either as a task recording is being generated or after it has generated.  The authoring inputs are discussed in relation to Figs. 2A-2C where the user is able to identify elements to be recorded.  Fig. 2A and ¶[0054]-¶[0055] further teach the user interacting with an application element, i.e. opening a form, actuating a button, clicking a link.  The foregoing is part of a process or task to be recorded.)
receive a third user input with respect to the first visual portion;  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
update the DOM based on the third user input;  (Shabazz: Figs. 2A-2C; Shabazz teaches allowing the user to record multiple interactions in multiple steps.)
generate an updated document by replacing the first visual portion with an updated visual portion based on the updated DOM; and  (Shabazz: Fig. 3C (436); Shabazz teaches modifying the process recording including modifying the steps, name, validations, attachments/links, and comments and storing the modified process.)
store the updated document and the updated DOM.  (Shabazz: Fig. 3C (436); Shabazz teaches modifying the process recording including modifying the steps, name, validations, attachments/links, and comments and storing the modified process.)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shabazz (US 2016/0162168 A1) hereinafter known as Shabazz in view of Mano (US 2019/0324963 A1) hereinafter known as Mano.

Regarding claim 7, Shabazz teaches the method of claim 1 (as cited above).

Shabazz further teaches:
further comprising: receiving, by the computing system, a ... input representing a description for the first step; processing, by the computing system, the ... input to determine text data for the first step, and wherein the first record further includes the text data, and wherein generating the document further comprises generating the document using the text data to generate a transcript portion for the first step, and arranging the transcript portion adjacent to the first visual portion.  (Shabazz: Fig. 3A and ¶[0040], ¶[0053], ¶[0060], and ¶[0078]-¶[0079]; Shabazz teaches recording and displaying notes.)

Shabazz does not explicitly teach a voice input.

However, Mano does teach a speech to text input.  (Mano: ¶[0004] and ¶[0060])
Mano is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. converting a voice input to text data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps where the user may record various notes as taught in Shabazz with using speech to text conversion as taught in Mano.  Shabazz already teaches recording user interaction with different application elements and recording notes by the user.  However, Shabazz does not teach a speech to text conversion.  Mano provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Mano because the combination would allow the user to input data more efficiently.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shabazz (US 2016/0162168 A1) hereinafter known as Shabazz in view of Cheng in view of Mano (US 2019/0324963 A1) hereinafter known as Mano.

Regarding claim 17, Shabazz in view of Cheng teaches the system of claim 41 (as cited above).

Shabazz further teaches:
wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to: receive a ... input representing a description for the step; process the ... input to determine text data for the step data, and wherein the first record further includes the text data, and wherein generation of the document further includes using the text data to generate a transcript portion for the first step, and arrange the transcript portion adjacent to the first visual portion.  (Shabazz: Fig. 3A and ¶[0040], ¶[0053], ¶[0060], and ¶[0078]-¶[0079]; Shabazz teaches recording and displaying notes.)

Shabazz does not explicitly teach a voice input.

However, Mano does teach a speech to text input.  (Mano: ¶[0004] and ¶[0060])
Mano is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. converting a voice input to text data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for recording user interaction of application elements in a sequence of steps where the user may record various notes as taught in Shabazz with using speech to text conversion as taught in Mano.  Shabazz already teaches recording user interaction with different application elements and recording notes by the user.  However, Shabazz does not teach a speech to text conversion.  Mano provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shabazz to include teachings of Mano because the combination would allow the user to input data more efficiently.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145